McGUIRE, District Judge.
Roughly speaking the documents sought by the movant can be catalogued in three groups: (1) three reports by Alien Property investigators, two by one Elkins and one by one Ohrnberger; (2) signed statements of the various witnesses taken in Germany concerning their personal financial relations with one Heinemeyer; (3) copies of summary of the file of the Rudolstadt Foreign Exchange Control Office on the subject of an investigation made between March 2, 1942 and March 4, 1942 by the Erfurt Customs Search Office concerning a credit balance owned by one Riechelmann. Various letters and lists obtained from European banks and sources probably not available to the plaintiff.
The defendant is willing to produce all documents in Group 3 but none of those in Groups 1 and 2. The Court concludes this unwillingness is justified as good cause has not been shown, the plaintiff advancing no good reason why the depositions of both Elkins and Ohrnberger or of certain European witnesses may not be taken, the plaintiff presumably having already certain signed statements from many of the same witnesses.
Denied.